Citation Nr: 1826087	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-25 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right inguinal hernia.

2.  Entitlement to service connection for bilateral ear fungus, to include otitis externa.  


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel









INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA.

In the 2013 substantive appeal, the Veteran checked the box to indicate that he was only appealing the issue pertaining to the right inguinal hernia.  However, the Veteran provided additional argument regarding the merits of his claim for service connection for bilateral ear fungus to include otitis externa.  Liberally reading these statements, the Board finds that both issues are on appeal.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

The Veteran requested to present testimony at a travel board hearing before a Veterans Law Judge (VLJ).  Before a hearing was scheduled to take place, the Veteran withdrew his travel board request in a December 2013 correspondence, and instead requested a live video conference hearing at the Los Angeles RO.  In January 2015, the Veteran indicated that he wanted to withdraw his hearing request and have his case sent to the Board for a decision.  As such, the Board finds that the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

The case was remanded in December 2015 and July 2017 for further development.
The case has since returned for further appellate consideration.

FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with a right inguinal hernia disability.

2.  There is no competent evidence of a nexus between the Veteran current bilateral ear disability and his military service, including his in-service ear complaints.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for right inguinal hernia are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria to establish entitlement to service connection for bilateral ear disability are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.3655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In May 2009, the Veteran provided a release for medical records from Kaiser Permanente (Kaiser) in Downey, California.  VA requested the records, but in July 2009, Kaiser indicated that they had no records.  Pursuant to the December 2015 Board remand, the Veteran was provided notice of the unavailability of the Kaiser records.  Further, the RO was instructed to contact the Veteran to identify relevant treatment records, to include records from a private family doctor that the Veteran reported was related to his bilateral ear fungus claim, and to schedule the Veteran for a VA examination.  In February 2016, the Veteran provided an authorization for release of medical records from Kaiser in Bellflower, California, and CareMore in Artesia, California.  See February 2016 VA 21-4142 Authorization for Release of Information.  VA requested the records from Kaiser, and in a March 2016 letter, informed the Veteran that VA had not received a response from Kaiser, and although a second attempt would be made to request the records, a decision on the claim would proceed if they records were not received in 15 days.  Kaiser subsequently responded that the records were destroyed.  Additionally, research indicated that CareMore Health System was a health care insurance company, and not an individual provider, and as such, a request for records was not made.  The Board finds that VA met its duty to assist in obtaining the identified records. 

Moreover, a VA examination was scheduled for April 2016; however, the examination was canceled, as the Veteran did not report to the appointment.  The RO attempted to contact the Veteran twice by telephone to reschedule the appointment.  The Veteran did not respond. 

Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  Title 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. 
§ 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655 (a).  Because there are no statements offered by the Veteran in this case as to his reason for failing to report to his scheduled examination, the Board finds that he has not provided good cause, and will therefore decide the Veteran's claim on the evidence of record.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

No other issues with the duty to notify or duty to assist have been raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  



Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant here, the claimed right inguinal hernia disability and bilateral ear fungus are not considered chronic diseases as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) do not apply for these conditions.  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Right Inguinal Hernia Disability 

Upon review of all lay and medical evidence of record, the Board finds the service connection claim for a right hernia disability must be denied.  Significantly, the Veteran has not presented any competent evidence showing that he has a current right inguinal hernia disability.  Because the evidence dated since the date of claim does not show a currently diagnosed right inguinal hernia disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim.  

Based on the foregoing, the claim must be denied.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for right inguinal hernia, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


Bilateral Ear Disability

The Veteran seeks service connection for bilateral ear fungus, which he asserts is related to service.  

Initially, the Veteran has a current ear disability, diagnosed as benign otitis externa.

There is also evidence of ear complaints during service.  During service, in March 1970, the Veteran complained of ringing in his ears after firing his weapon.  The examiner remarked that the Veteran "fell water skiing."  Physical examination revealed the ear drum was cloudy and irrigation was performed.  One week later, the Veteran complained of fullness in his left ear.  The examiner noted the ear canal was clear, with no evidence of cerumen or "earwax."  The examiner further noted that the external ear canal was swollen and slightly red.  The Veteran was prescribed Cortisporin and Benadryl for sleep.  Treatment records do not indicate any further complaints, treatments, or diagnosis of ear problems, including the January 1972 separation examination. 

However, as reflected below, there is no evidence of a nexus between the current disability and his military service.  

Approximately thirty-five years after service separation, in September 2007, the Veteran complained of swelling of the right side of his face to his VA primary care physician.  He reported that he poured concentrated hydrogen peroxide in his ear.

According to March 2008 VA primary care notes, the Veteran complained of having an "infection" in his right ear.  He stated that he had a history of right ear infection for about a month, but it was improving.  In April 2008 VA primary care notes, the Veteran complained of left ear pain after getting water in his ear after using a jacuzzi two days prior.  The examiner noted left ear erythema or "redness," swelling, and purulent discharge.  The examiner assessed "likely otitis externa" and prescribed Augmentin and Cortisporin.

According to August 2009 VA primary care notes, the Veteran complained of throbbing left ear pain which occurred after using a community Jacuzzi.  The examiner noted the Veteran had history of chronic ear infections, however, the Veteran was able to do routine ear care and ear washing at home to prevent infections.  The Veteran reported that he had a history of ear fungus in his ears since childhood, but was never specifically treated.

In June 2010 primary care treatment notes, the Veteran complained of a bilateral earache.  The examiner noted erythematous with purulent discharge and assessed bilateral otitis.

As noted, the Board most recently remanded the claim to afford the Veteran a VA examination to ascertain the likely etiology of his currently diagnosed bilateral ear fungus.  At that time, the record did not contain evidence that the claimed disability was associated with the noted ear problems in-service.  In April 2016, the RO requested the requisite examination.  Internal documentation reflects that numerous attempts were made to contact the Veteran via telephone regarding his missed scheduled examination and attempt to reschedule a new examination, but to no avail.  The Board has not received any correspondence directly from the Veteran regarding his failure to report.  In short, there is no competent evidence of a nexus between the current ear disability and service.  

The Veteran, as a layperson, is competent to attest to what he observes or senses, such as ear pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is not competent to medically relate his ear disability to his military service, as he is not shown to possess the training and expertise to make this determination.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Additionally, the Board considered the Veteran's statement that the Veteran's family doctor informed him that his ear fungus was related to his service in Vietnam.  See September 2013 VA Form 9.  However, the Board finds the Veteran's statement too attenuated to constitute competent medical evidence of nexus for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).

Based on the foregoing, the claim must be denied.  Although the Veteran is currently diagnosed with an ear disability and the evidence shows that he sought treatment during service for ear fullness, he has not presented any competent evidence showing that a nexus exists between his current bilateral ear disability and service.  The scheduled examination could have provided evidence favorable to his claim, but he did not report to it.  The Board has considered the applicability of the benefit of the doubt doctrine; in this case however, as the preponderance of the evidence is against the Veteran's claim for service connection for bilateral ear fungus, to include otitis externa, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

ORDER

Service connection for right inguinal hernia disability is denied.

Service connection for bilateral ear disability is denied.



____________________________________________
 S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


